TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 20, 2013



                                     NO. 03-13-00289-CV


                               T. D. J. and E. L. M. II, Appellants

                                                v.

                  Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s order of termination: IT IS THEREFORE considered, adjudged and ordered that the

trial court’s order of termination is in all things affirmed. It FURTHER appearing to the Court

that appellants have filed an affidavit of inability to pay costs, it is FURTHER ordered that

no costs of appeal be assessed against appellants; and that this decision be certified below

for observance.